Citation Nr: 0417165	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-09 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  He died in December 1998; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2002, the Board ordered 
further development of this case; the case was sent to the 
Board's Evidence Development Unit to undertake the requested 
development.  In October 2003, the Board remanded the case to 
the RO for further action.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With respect to the claim at issue, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA.

Moreover, the evidence of record notes that the veteran died 
in December 1998 at Baystate Medical Center.  Although the RO 
requested treatment records from Baystate Medical Center by 
letter dated in April 2003, the records received in May 2003 
do not include his terminal treatment records from Baystate's 
emergency department.  On remand, another attempt should be 
made to obtain these records.

The Board regrets further delay in this case.  However, for 
the reason noted above, the case is hereby REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C., for 
the following actions: 

1.  The RO should send a letter to the 
appellant that provides the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003), 
to include notification that she should 
submit any pertinent evidence in her 
possession.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  The evidence 
provided by the appellant or obtained by 
the RO should include the terminal 
hospital records from Baystate Medical 
Center's emergency department, dated in 
December 1998.

If the RO is unsuccessful in obtaining 
any medical records identified by the 
appellant, the RO should so inform the 
appellant and her representative, and 
request them to provide a copy of such 
records.

3.  The RO should also undertake any 
other development it determines is 
required under the VCAA and implementing 
regulations.

4.  Then, the RO should adjudicate the 
issue on appeal on a de novo basis in 
light of all pertinent evidence and legal 
authority.

5.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the appellant and her 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




